Order unanimously affirmed with costs. Memorandum: Supreme Court properly determined *966that defendant’s fifth counterclaim, alleging defamation, fails to state a cause of action. The alleged defamatory letter, sent by plaintiff to three of its competitors, is merely a statement of plaintiff’s legal position with regard to its employment agreement with defendant, and the existence of covenants not to compete and of confidentiality. The letter does not affect defendant "in his profession by imputing fraud, dishonesty, misconduct or unfitness” (Cappellino v Rite-Aid of N. Y., 152 AD2d 934, 935).
Additionally, the letter is not defamatory when interpreted in view of the extrinsic facts. Defendant’s contention that the letter impliedly attributes to him false statements is " 'strained, unreasonable and unjustified’ ” (Tracy v Newsday, Inc., 5 NY2d 134, 137). "The admitted purpose of an innuendo is to explain matter that is insufficiently expressed” (Tracy v Newsday, Inc., supra, at 136). The "extrinsic facts”, that defendant told prospective employers that he was fired and that therefore he was not bound by the restrictive covenants, do not explain any statements in the letter, but add "an entirely new and independent thought that finds no support” in the letter (Tracy v Newsday, Inc., supra, at 137). (Appeal from Order of Supreme Court, Niagara County, Koshian, J.— Summary Judgment.) Present—Callahan, A. P. J., Denmam, Green, Pine and Davis, JJ.